SECOND AMENDMENT TO BOOKING CONTRACT

﻿

﻿

This Second Amendment to Booking Contract (“Second Amendment”), effective as of
March 4, 2019, is by and between WORLD WRESTLING ENTERTAINMENT, INC.
(“Promoter”), with offices at 1241 East Main Street, Stamford, Connecticut
06902, and STEPHANIE MCMAHON-LEVESQUE (“Wrestler”), with respect to a certain
Booking Contract by and between Promoter and Wrestler effective as of October 7,
2013, as amended by a certain first amendment effective as of October 7, 2016
 (collectively, the “Agreement”).

﻿

In consideration of the promises, covenants and agreements set forth herein and
for other good and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:

﻿

1.



The parties agree to amend the Agreement by deleting paragraph 7.1(a) in its
entirety and replacing it with the following provision:

﻿

“Unless terminated pursuant to the terms herein, PROMOTER shall pay WRESTLER
each Contract Year the total sum of Seven Hundred Fifty Thousand Dollars
($750,000.00) (referred to hereinafter as “Minimum Annual
Compensation”).  PROMOTER agrees, commencing with the Effective Date, to pay
WRESTLER the Minimum Annual Compensation in fifty-two (52) weekly installments
consistent with PROMOTER’s regular payment procedures.”

﻿

2.



All terms not defined in this Second Amendment shall have the same meaning given
them in the Agreement. Except as expressly or by necessary implication modified
by this Second Amendment, the terms and conditions of the Agreement are hereby
ratified and confirmed without limitation or exception and shall remain in full
force and effect.

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

﻿

﻿

WORLD WRESTLING ENTERTAINMENT,

INC. (“Promoter”)

﻿

﻿

﻿

 

 

 

 

 

By:

/s/ Mark Carrano 

 

/s/ Stephanie McMahon-Levesque

﻿

Mark Carrano

 

Stephanie McMahon-Levesque

﻿

VP, Talent Relations

 

(“Wrestler”)

﻿



--------------------------------------------------------------------------------